DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated September 28, 2022 in response to a non-final office action.  Claims 2, 6, 17, and 21 have been amended.  Claims 1-30 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's persuasive arguments and/or amendment to claims 6-7, 14, 21-22, and 29 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed September 28, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1, 10, 16, and 25 (35 USC§ 103): The Applicant argues in substance that, "Annavajjala and Yi cannot be properly combined because modifying Annavajjala with Yi's teaching would disrupt Annavajjala's operation ... that Yi's disclosure of a UE receiving a transport block (TB) over first and second component carriers indicates that the first component carrier and the second component carrier are assigned or allocated to the UE. In contrast, while Annavajjala discloses an in band channel and an out-of-band channel, only the in-band channel is allocated to the receiver. The out-of-band channel disclosed in Annavajjala is not allocated to the receiver. See paragraph [0062] of Annavajjala. Therefore, Yi cannot be properly combined with Annavajjala because Yi's disclosure of first and second component carriers that are both assigned/allocated to the UE would disrupt Annavajjala' s receiver operation of predicting a channel quality for a non-allocated bandwidth based on data received via an allocated bandwidth.”

Examiner's Response:
Regarding the limitations in Claim 1 (similar limitations are in independent claims 1, 10, 16, and 25), the Examiner finds the Applicant’s arguments persuasive and therefore withdraw the Yi’s disclosure from the respective rejection.  However, upon further evaluation of Annavajjala’s disclosure, its teaching alone appears to read on the limitations of the independent claims, including the time-frequency resources (see Annavajjala’s ¶ [0062]) associated with the in-band and out-of-band channels, which are equated to the claimed time-frequency resources corresponding to the first/second component carriers.  Please see the updated rejection below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 16, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annavajjala (US Patent Application Publication, 20150312008, hereinafter, “Annavajjala”).
Regarding claim 1, Annavajjala teaches:
A method of determining channel state information on a component carrier at a device (Annavajjala: FIG. 2 is a system diagram illustrating a base station transmitter and a UE with a CQI Predictor.  Fig. 2 and ¶ [0011]), comprising: 
determining a mapping between first time-frequency resources corresponding to a first component carrier and second time-frequency resources corresponding to a second component carrier (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH), respectively. Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated) [i.e., time-frequency resources].  Fig. 9C and ¶ [0062]) using a prediction algorithm (Annavajjala: In an aspect, data characterizing a first signal transmitted in an orthogonal frequency-division multiplexing (OFDM) system by a transmitter with one or more transmit antennas through an in-band channel and received by a receiver with a plurality of receive antennas can be received. The first signal can include one or more in-band pilot pulses. A channel quality for an out-of-band channel can be predicted [i.e., using a prediction algorithm] based on the received data and a cross-correlation [i.e., mapping] between an in-band channel [i.e., carrier(s) associated with first time-frequency resources] and one or more out-of-band channels [i.e., carrier(s) associated with second time-frequency resources].  ¶ [0005]); 
receiving, from a base station, a channel state information reference signal (CSI-RS) on the first time-frequency resources corresponding to the first component carrier (Annavajjala: The first signal can include one or more in-band pilot pulses ... the following reference signals are available in the downlink for channel estimation and equalization at the user equipment. Specifically, cell-specific reference signals, ... user-specific reference signals ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information [reference signals received from base station, per Fig. 2].  ¶ [0005, 0060-0061]); 
measuring first channel state information (CSI) on the first time-frequency resources corresponding to the first component carrier based on the received CSI-RS (Annavajjala: The first signal can include one or more in-band pilot pulses ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information ... Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics [i.e., measuring the CSI] using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel [i.e., first time-frequency resources].  ¶ [0003, 0005, 0061]); 
predicting second CSI on the second time-frequency resources corresponding to the second component carrier based on the measured first CSI using the prediction algorithm (Annavajjala: Prediction of channel quality information (CQI) is described, which can be performed autonomously and can be used to predict instantaneous and average CQI [channel quality information; i.e., predicting second CSI] for a channel that is outside a presently used frequency band [out-of-band channel; i.e., second time-frequency resources]. The CQI can be based at least on an autocorrelation of pilot tones received in the presently used band [in-band channel; i.e., first time-frequency resources], and based on a cross-correlation between an estimate of a receive channel (e.g., using pilot tones received in the presently used band).  ¶ [0023]); 
generating a CSI report based on the predicted second CSI (Annavajjala: Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel. The transmitter may then use the estimated channel characteristic, for example, in adaptive transmission techniques to improve bit rates.  ¶ [0003]); and 
sending the CSI report to the base station (Annavajjala: For example, the downlink reference signal received power (RSRP), reference signal received quality (RSRP) are the two well-known metrics the UE reports to eNodeB.  ¶ [0003]).

Regarding claim 10, Annavajjala teaches:
A device for determining channel state information on a component carrier (Annavajjala: FIG. 2 is a system diagram illustrating a base station transmitter and a UE with a CQI Predictor.  Fig. 2 and ¶ [0011]), comprising: 
at least one processor (Annavajjala: a processor 710.  Fig. 7 and ¶ [0071]); 
a transceiver communicatively coupled to the at least one processor (Annavajjala: Annavajjala: input/output device 740 ... each of the components 710, 720, 730 and 740 can be interconnected using a system bus 750.  Fig. 7 and ¶ [0071.  Fig. 7 and ¶ [0071]); and
a memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to (Annavajjala: The processor 710 can be further configured to process instructions stored in the memory 720 or on the storage device 730, including receiving or sending information through the input/output device 740.  Fig. 7 and ¶ [0071]): 
determine a mapping between first time-frequency resources corresponding to a first component carrier and second time-frequency resources corresponding to a second component carrier (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH), respectively. Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated) [i.e., time-frequency resources].  Fig. 9C and ¶ [0062]) using a prediction algorithm (Annavajjala: In an aspect, data characterizing a first signal transmitted in an orthogonal frequency-division multiplexing (OFDM) system by a transmitter with one or more transmit antennas through an in-band channel and received by a receiver with a plurality of receive antennas can be received. The first signal can include one or more in-band pilot pulses. A channel quality for an out-of-band channel can be predicted [i.e., using a prediction algorithm] based on the received data and a cross-correlation [i.e., mapping] between an in-band channel [i.e., carrier(s) associated with first time-frequency resources] and one or more out-of-band channels [i.e., carrier(s) associated with second time-frequency resources].  ¶ [0005]),
receive, from a base station, a channel state information reference signal (CSI-RS) on the first time-frequency resources corresponding to the first component carrier (Annavajjala: The first signal can include one or more in-band pilot pulses ... the following reference signals are available in the downlink for channel estimation and equalization at the user equipment. Specifically, cell-specific reference signals, ... user-specific reference signals ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information [reference signals received from base station, per Fig. 2].  ¶ [0005, 0060-0061]),
measure first channel state information (CSI) on the first time-frequency resources corresponding to the first component carrier based on the received CSI-RS (Annavajjala: The first signal can include one or more in-band pilot pulses ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information ... Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics [i.e., measuring the CSI] using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel [i.e., first time-frequency resources].  ¶ [0003, 0005, 0061]),
predict second CSI on the second time-frequency resources corresponding to the second component carrier based on the measured first CSI using the prediction algorithm (Annavajjala: Prediction of channel quality information (CQI) is described, which can be performed autonomously and can be used to predict instantaneous and average CQI [channel quality information; i.e., predicting second CSI] for a channel that is outside a presently used frequency band [out-of-band channel; i.e., second time-frequency resources]. The CQI can be based at least on an autocorrelation of pilot tones received in the presently used band [in-band channel; i.e., first time-frequency resources], and based on a cross-correlation between an estimate of a receive channel (e.g., using pilot tones received in the presently used band).  ¶ [0023]),
generate a CSI report based on the predicted second CSI (Annavajjala: Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel. The transmitter may then use the estimated channel characteristic, for example, in adaptive transmission techniques to improve bit rates.  ¶ [0003]), and 
send the CSI report to the base station (For example, the downlink reference signal received power (RSRP), reference signal received quality (RSRP) are the two well-known metrics the UE reports to eNodeB.  ¶ [0003]).

Regarding claim 16, Annavajjala teaches:
A method of receiving channel state information of a component carrier at a base station (Annavajjala: FIG. 2 is a system diagram illustrating a base station transmitter and a UE with a CQI Predictor.  Fig. 2 and ¶ [0011]), comprising: 
determining a mapping between first time-frequency resources corresponding to a first component carrier and second time-frequency resources corresponding to a second component carrier (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH), respectively. Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated) [i.e., time-frequency resources].  Fig. 9C and ¶ [0062])  (Annavajjala: In an aspect, data characterizing a first signal transmitted in an orthogonal frequency-division multiplexing (OFDM) system by a transmitter with one or more transmit antennas through an in-band channel and received by a receiver with a plurality of receive antennas can be received. The first signal can include one or more in-band pilot pulses. A channel quality for an out-of-band channel can be predicted [i.e., using a prediction algorithm] based on the received data and a cross-correlation [i.e., mapping] between an in-band channel [i.e., carrier(s) associated with first time-frequency resources] and one or more out-of-band channels [i.e., carrier(s) associated with second time-frequency resources].  ¶ [0005]); 
transmitting, to a device, a channel state information reference signal (CSI-RS) on the first time-frequency resources corresponding to the first component carrier (Annavajjala: The first signal can include one or more in-band pilot pulses ... the following reference signals are available in the downlink for channel estimation and equalization at the user equipment. Specifically, cell-specific reference signals, ... user-specific reference signals ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information [reference signals received from base station, per Fig. 2].  ¶ [0005, 0060-0061]); and
receiving, from the device, a channel state information (CSI) report (Annavajjala: Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel. The transmitter may then use the estimated channel characteristic, for example, in adaptive transmission techniques to improve bit rates ... For example, the downlink reference signal received power (RSRP), reference signal received quality (RSRP) are the two well-known metrics the UE reports to eNodeB.  ¶ [0003]) including predicted CSI on the second time-frequency resources corresponding to the second component carrier (Annavajjala: Prediction of channel quality information (CQI) is described, which can be performed autonomously and can be used to predict instantaneous and average CQI [channel quality information; i.e., predicting second CSI] for a channel that is outside a presently used frequency band [out-of-band channel; i.e., second time-frequency resources]. The CQI can be based at least on an autocorrelation of pilot tones received in the presently used band [in-band channel; i.e., first time-frequency resources], and based on a cross-correlation between an estimate of a receive channel (e.g., using pilot tones received in the presently used band).  ¶ [0023]), the predicted CSI based on the CSI-RS transmitted on the first time--frequency resources corresponding to the first component carrier (Annavajjala: The first signal can include one or more in-band pilot pulses ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information ... Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics [i.e., measuring the CSI] using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel [i.e., first time-frequency resources].  ¶ [0003, 0005, 0061]).

Regarding claim 25, Annavajjala teaches:
A base station for receiving channel state information of a component carrier (Annavajjala: FIG. 2 is a system diagram illustrating a base station transmitter and a UE with a CQI Predictor.  Fig. 2 and ¶ [0011]), comprising: 
at least one processor (Annavajjala: a processor 710.  Fig. 7 and ¶ [0071]); 
a transceiver communicatively coupled to the at least one processor (Annavajjala: input/output device 740 ... each of the components 710, 720, 730 and 740 can be interconnected using a system bus 750.  Fig. 7 and ¶ [0071]); and
a memory communicatively coupled to the at least one processor, wherein the at least one processor is configured to (Annavajjala: The processor 710 can be further configured to process instructions stored in the memory 720 or on the storage device 730, including receiving or sending information through the input/output device 740.  Fig. 7 and ¶ [0071]): 
determine a mapping between first time-frequency resources corresponding to a first component carrier and second time-frequency resources corresponding to a second component carrier (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH), respectively. Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated) [i.e., time-frequency resources].  Fig. 9C and ¶ [0062]) (Annavajjala: In an aspect, data characterizing a first signal transmitted in an orthogonal frequency-division multiplexing (OFDM) system by a transmitter with one or more transmit antennas through an in-band channel and received by a receiver with a plurality of receive antennas can be received. The first signal can include one or more in-band pilot pulses. A channel quality for an out-of-band channel can be predicted [i.e., using a prediction algorithm] based on the received data and a cross-correlation [i.e., mapping] between an in-band channel [i.e., carrier(s) associated with first time-frequency resources] and one or more out-of-band channels [i.e., carrier(s) associated with second time-frequency resources].  ¶ [0005]),
transmit, to a device, a channel state information reference signal (CSI-RS) on the first time-frequency resources corresponding to the first component carrier (Annavajjala: The first signal can include one or more in-band pilot pulses ... the following reference signals are available in the downlink for channel estimation and equalization at the user equipment. Specifically, cell-specific reference signals, ... user-specific reference signals ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information [reference signals received from base station, per Fig. 2].  ¶ [0005, 0060-0061]), and
receive, from the device, a channel state information (CSI) report (Annavajjala: Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel. The transmitter may then use the estimated channel characteristic, for example, in adaptive transmission techniques to improve bit rates ... For example, the downlink reference signal received power (RSRP), reference signal received quality (RSRP) are the two well-known metrics the UE reports to eNodeB.  ¶ [0003]) including predicted CSI on the second time-frequency resources corresponding to the second component carrier (Annavajjala: Prediction of channel quality information (CQI) is described, which can be performed autonomously and can be used to predict instantaneous and average CQI [channel quality information; i.e., predicting second CSI] for a channel that is outside a presently used frequency band [out-of-band channel; i.e., second time-frequency resources]. The CQI can be based at least on an autocorrelation of pilot tones received in the presently used band [in-band channel; i.e., first time-frequency resources], and based on a cross-correlation between an estimate of a receive channel (e.g., using pilot tones received in the presently used band).  ¶ [0023]), the predicted CSI based on the CSI-RS transmitted on the first time-frequency resources corresponding to the first component carrier (Annavajjala: The first signal can include one or more in-band pilot pulses ... some LTE-Advanced systems have CSI reference signals to allow the UEs to estimate channel state information ... Channel estimation may be performed by having a transmitter send known (or pilot) symbols to a receiver, which estimates the channel characteristics [i.e., measuring the CSI] using the known symbols, and feeds back to the transmitter the estimated channel characteristics via a dedicated channel [i.e., first time-frequency resources].  ¶ [0003, 0005, 0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala in view of Cha et.al. (US Patent Application Publication, 20210167920, hereinafter, “Cha”).
Regarding claim 2, Annavajjala discloses on the features with respect to claim 1 as outlined above.
Annavajjala further teaches:
the second time-frequency resources are configured to carry a data transmission on a physical downlink shared channel (PDSCH) (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during ... physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH) ... Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated).  Fig. 9C and ¶ [0062]).
Annavajjala does not explicitly teach:
wherein no CSI-RS is transmitted on the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cha teaches:
wherein no CSI-RS is transmitted on the second time-frequency resources corresponding to the second component carrier (Cha: The at least one aperiodic CSI-RS resource [i.e., second time-frequency resource] may be an aperiodic ZP [i.e., zero-power] CSI-RS resource [i.e., no CSI-RS is transmitted for zero-power resource].  ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Cha above in order to reduce signaling overhead. (Cha, ¶ [0019]).

Regarding claim 17, Annavajjala discloses on the features with respect to claim 16 as outlined above.
Annavajjala further teaches:
the second time-frequency resources are configured to carry a data transmission on a physical downlink shared channel (PDSCH) (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during ... physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH) ... Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated).  Fig. 9C and ¶ [0062]).
Annavajjala does not explicitly teach:
wherein no CSI-RS is transmitted on the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cha teaches:
wherein no CSI-RS is transmitted on the second time-frequency resources corresponding to the second component carrier (Cha: The at least one aperiodic CSI-RS resource [i.e., second time-frequency resource] may be an aperiodic ZP [i.e., zero-power] CSI-RS resource [i.e., no CSI-RS is transmitted for zero-power resource].  ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Cha above in order to reduce signaling overhead. (Cha, ¶ [0019]).

Claims 3, 11, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala in view of Chavva et.al. (US Patent Application Publication, 20210351885, hereinafter, “Chavva”).
Regarding claim 3, Annavajjala discloses on the features with respect to claim 1 as outlined above.
Annavajjala does not explicitly teach:
receiving, from the base station, a CSI-RS resource configuration,
wherein the CSI report is generated and sent based on the CSI-RS resource configuration, and
wherein the second CSI is predicted further based on the mapping. 
However, in the same field of endeavor, Chavva teaches:
receiving, from the base station, a CSI-RS resource configuration (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., resource configuration].  ¶ [0091]),
wherein the CSI report is generated and sent based on the CSI-RS resource configuration (Chavva: The embodiments include sending the CSI report to the gNB at the reporting time slot, wherein the CSI report can include the estimated values of the feedback parameters and/or the predicted values of the feedback parameters.  ¶ [0095]), and
wherein the second CSI is predicted further based on the mapping (Chavva: The embodiments include estimating the feedback parameters using a Machine Learning (ML) model, such as a neural network.  ¶ [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Chavva above in order to allow the gNB to schedule transmission of Physical Downlink Scheduling Channel (PDSCH). (Chavva, ¶ [0085]).

Regarding claim 11, Annavajjala discloses on the features with respect to claim 10 as outlined above.
Annavajjala does not explicitly teach:
receive, from the base station, a CSI-RS resource configuration,
wherein the CSI report is generated and sent based on the CSI-RS resource configuration, and
wherein the second CSI is predicted further based on the mapping. 
However, in the same field of endeavor, Chavva teaches:
receive, from the base station, a CSI-RS resource configuration (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., resource configuration].  ¶ [0091]),
wherein the CSI report is generated and sent based on the CSI-RS resource configuration (Chavva: The embodiments include sending the CSI report to the gNB at the reporting time slot, wherein the CSI report can include the estimated values of the feedback parameters and/or the predicted values of the feedback parameters.  ¶ [0095]), and
wherein the second CSI is predicted further based on the mapping (Chavva: The embodiments include estimating the feedback parameters using a Machine Learning (ML) model, such as a neural network.  ¶ [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Chavva above in order to allow the gNB to schedule transmission of Physical Downlink Scheduling Channel (PDSCH). (Chavva, ¶ [0085]).

Regarding claim 18, Annavajjala discloses on the features with respect to claim 16 as outlined above.
Annavajjala does not explicitly teach:
transmitting a CSI-RS resource configuration to the device,
wherein the CSI report is received based on the CSI-RS resource configuration. 
However, in the same field of endeavor, Chavva teaches:
transmitting a CSI-RS resource configuration to the device (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., resource configuration].  ¶ [0091]),,
wherein the CSI report is received based on the CSI-RS resource configuration (Chavva: The embodiments include sending the CSI report to the gNB at the reporting time slot, wherein the CSI report can include the estimated values of the feedback parameters and/or the predicted values of the feedback parameters.  ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Chavva above in order to allow the gNB to schedule transmission of Physical Downlink Scheduling Channel (PDSCH). (Chavva, ¶ [0085]).

Regarding claim 26, Annavajjala discloses on the features with respect to claim 25 as outlined above.
Annavajjala does not explicitly teach:
transmit a CSI-RS resource configuration to the device,
wherein the CSI report is received based on the CSI-RS resource configuration. 
However, in the same field of endeavor, Chavva teaches:
transmit a CSI-RS resource configuration to the device (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., resource configuration].  ¶ [0091]),,
wherein the CSI report is received based on the CSI-RS resource configuration (Chavva: The embodiments include sending the CSI report to the gNB at the reporting time slot, wherein the CSI report can include the estimated values of the feedback parameters and/or the predicted values of the feedback parameters.  ¶ [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Chavva above in order to allow the gNB to schedule transmission of Physical Downlink Scheduling Channel (PDSCH). (Chavva, ¶ [0085]).

Claims 4, 12, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala-Chavva in view of Zimaglia (“Deep Learning Application to 5G Physical Layer for Channel Estimation and CSI Feedback Improvement”, Master’s Thesis, Academic Year 2018-2019”, hereinafter, “NPL-1”).
Regarding claim 4, Annavajjala-Chavva discloses on the features with respect to claim 3 as outlined above.
Chavva further teaches:
wherein the received CSI-RS resource configuration is a reconfigured CSI-RS resource configuration based on the mapping (Chavva: The embodiments include reporting the optimal CSI-RS resource allocation and the optimal periodicity to the gNB for optimizing the throughput and CSI feedback overhead. The gNB can send updated CSI-RS resources and updated feedback configurations for CSI-RS [i.e., gNB send reconfigured the CSI-RS resource configuration after receiving feedback].  ¶ [0097]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 3.  
Annavajjala-Chavva does not explicitly teach:
sending the mapping to the base station. 
However, in the same field of endeavor, NPL-1 teaches:
sending the mapping to the base station (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... Also the CsiNet decoder is a CNN [Convolutional Neural Network], whose input consists of the codewords generated by the encoder [i.e., mapping] and sent to the BS.  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet decoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Regarding claim 12, Annavajjala-Chavva discloses on the features with respect to claim 11 as outlined above.
Chavva further teaches:
wherein the received CSI-RS resource configuration is a reconfigured CSI-RS resource configuration based on the mapping (Chavva: The embodiments include reporting the optimal CSI-RS resource allocation and the optimal periodicity to the gNB for optimizing the throughput and CSI feedback overhead. The gNB can send updated CSI-RS resources and updated feedback configurations for CSI-RS [i.e., gNB send reconfigured the CSI-RS resource configuration after receiving feedback].  ¶ [0097]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 11.  
Annavajjala-Chavva does not explicitly teach:
send the mapping to the base station. 
However, in the same field of endeavor, NPL-1 teaches:
send the mapping to the base station (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... Also the CsiNet decoder is a CNN [Convolutional Neural Network], whose input consists of the codewords generated by the encoder [i.e., mapping] and sent to the BS.  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet decoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Regarding claim 19, Annavajjala-Chavva discloses on the features with respect to claim 18 as outlined above.
Chavva further teaches:
wherein the transmitted CSI-RS resource configuration is a reconfigured CSI-RS resource configuration based on the mapping (Chavva: The embodiments include reporting the optimal CSI-RS resource allocation and the optimal periodicity to the gNB for optimizing the throughput and CSI feedback overhead. The gNB can send updated CSI-RS resources and updated feedback configurations for CSI-RS [i.e., gNB send reconfigured the CSI-RS resource configuration after receiving feedback].  ¶ [0097]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 18.  
Annavajjala-Chavva does not explicitly teach:
receiving the mapping from the device. 
However, in the same field of endeavor, NPL-1 teaches:
receiving the mapping from the device (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... Also the CsiNet decoder is a CNN [Convolutional Neural Network], whose input consists of the codewords generated by the encoder [i.e., mapping] and sent to the BS.  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet decoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Regarding claim 27, Annavajjala-Chavva discloses on the features with respect to claim 26 as outlined above.
Chavva further teaches:
wherein the transmitted CSI-RS resource configuration is a reconfigured CSI-RS resource configuration based on the mapping (Chavva: The embodiments include reporting the optimal CSI-RS resource allocation and the optimal periodicity to the gNB for optimizing the throughput and CSI feedback overhead. The gNB can send updated CSI-RS resources and updated feedback configurations for CSI-RS [i.e., gNB send reconfigured the CSI-RS resource configuration after receiving feedback].  ¶ [0097]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 26.  
Annavajjala-Chavva does not explicitly teach:
receive the mapping from the device. 
However, in the same field of endeavor, NPL-1 teaches:
receive the mapping from the device (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... Also the CsiNet decoder is a CNN [Convolutional Neural Network], whose input consists of the codewords generated by the encoder [i.e., mapping] and sent to the BS.  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet decoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Claims 5, 13, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala-Chavva in view of Fehrenbach et.al. (US Patent Application Publication, 20190173652, hereinafter, “Fehrenbach”), further in view of Zimaglia (“Deep Learning Application to 5G Physical Layer for Channel Estimation and CSI Feedback Improvement”, Master’s Thesis, Academic Year 2018-2019”, hereinafter, “NPL-1”).
Regarding claim 5, Annavajjala-Chavva discloses on the features with respect to claim 3 as outlined above.
Chavva further teaches:
wherein the received CSI-RS resource configuration is an initial CSI-RS resource configuration (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., initial resource configuration].  ¶ [0091]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 3.  
Annavajjala-Chavva does not explicitly teach:
receiving the prediction algorithm from the base station;
wherein the mapping is determined based on the received prediction algorithm. 
However, in the same field of endeavor, Fehrenbach teaches:
receiving the prediction algorithm from the base station (Fehrenbach: the used model and model parameters could be signaled from eNB, ... to the respective UE, ... The set of suitable models and algorithms running at the base station could be standardized ... signalization information in conjunction with an identifier of the prediction algorithm. This identifier could then be used at an UE to classify the reliability of the prediction.  ¶ [0082-0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Fehrenbach above in order to exploit the efficiency gains. (Fehrenbach, ¶ [0004]).
Annavajjala-Chavva-Fehrenbach does not explicitly teach:
wherein the mapping is determined based on the received prediction algorithm. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the mapping is determined based on the received prediction algorithm (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... The CsiNet encoder is essentially a deep CNN [Convolutional Neural Network; i.e., prediction algorithm].  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet encoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva-Fehrenbach to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Regarding claim 13, Annavajjala-Chavva discloses on the features with respect to claim 11 as outlined above.
Chavva further teaches:
wherein the received CSI-RS resource configuration is an initial CSI-RS resource configuration (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., initial resource configuration].  ¶ [0091]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 11.  
Annavajjala-Chavva does not explicitly teach:
receive the prediction algorithm from the base station;
wherein the mapping is determined based on the received prediction algorithm. 
However, in the same field of endeavor, Fehrenbach teaches:
receive the prediction algorithm from the base station (Fehrenbach: the used model and model parameters could be signaled from eNB, ... to the respective UE, ... The set of suitable models and algorithms running at the base station could be standardized ... signalization information in conjunction with an identifier of the prediction algorithm. This identifier could then be used at an UE to classify the reliability of the prediction.  ¶ [0082-0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Fehrenbach above in order to exploit the efficiency gains. (Fehrenbach, ¶ [0004]).
Annavajjala-Chavva-Fehrenbach does not explicitly teach:
wherein the mapping is determined based on the received prediction algorithm. 
However, in the same field of endeavor, NPL-1 teaches:
wherein the mapping is determined based on the received prediction algorithm (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... The CsiNet encoder is essentially a deep CNN [Convolutional Neural Network; i.e., prediction algorithm].  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet encoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva-Fehrenbach to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Regarding claim 20, Annavajjala-Chavva discloses on the features with respect to claim 18 as outlined above.
Chavva further teaches:
wherein the transmitted CSI-RS resource configuration is an initial CSI-RS resource configuration (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., initial resource configuration].  ¶ [0091]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 18.  
Annavajjala-Chavva does not explicitly teach:
transmitting the prediction algorithm to the device;
determining the mapping based on a prediction algorithm known to the base station. 
However, in the same field of endeavor, Fehrenbach teaches:
transmitting the prediction algorithm to the device (Fehrenbach: the used model and model parameters could be signaled from eNB, ... to the respective UE, ... The set of suitable models and algorithms running at the base station could be standardized ... signalization information in conjunction with an identifier of the prediction algorithm. This identifier could then be used at an UE to classify the reliability of the prediction.  ¶ [0082-0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Fehrenbach above in order to exploit the efficiency gains. (Fehrenbach, ¶ [0004]).
Annavajjala-Chavva-Fehrenbach does not explicitly teach:
determining the mapping based on a prediction algorithm known to the base station. 
However, in the same field of endeavor, NPL-1 teaches:
determining the mapping based on a prediction algorithm known to the base station (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... The CsiNet encoder is essentially a deep CNN [Convolutional Neural Network; i.e., prediction algorithm].  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet encoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva-Fehrenbach to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Regarding claim 28, Annavajjala-Chavva discloses on the features with respect to claim 26 as outlined above.
Chavva further teaches:
wherein the transmitted CSI-RS resource configuration is an initial CSI-RS resource configuration (Chavva: The embodiments include receiving a Radio Resource Configuration (RRC) message, which comprises of feedback configuration for CSI-Reference Signals (CSI-RS). The feedback configuration for CSI-RS, received from the gNB, may include information such as CSI reporting periodicity; port, time (slot or symbol) and frequency [i.e., initial resource configuration].  ¶ [0091]). 
The rationale and motivation for adding this teaching of Chavva is the same as the rationale and motivation for Claim 26.  
Annavajjala-Chavva does not explicitly teach:
transmit the prediction algorithm to the device;
determine the mapping based on a prediction algorithm known to the base station. 
However, in the same field of endeavor, Fehrenbach teaches:
transmit the prediction algorithm to the device (Fehrenbach: the used model and model parameters could be signaled from eNB, ... to the respective UE, ... The set of suitable models and algorithms running at the base station could be standardized ... signalization information in conjunction with an identifier of the prediction algorithm. This identifier could then be used at an UE to classify the reliability of the prediction.  ¶ [0082-0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Fehrenbach above in order to exploit the efficiency gains. (Fehrenbach, ¶ [0004]).
Annavajjala-Chavva-Fehrenbach does not explicitly teach:
determine the mapping based on a prediction algorithm known to the base station. 
However, in the same field of endeavor, NPL-1 teaches:
determine the mapping based on a prediction algorithm known to the base station (NPL-1: an encoder, that learns a mapping from the channel matrices to the compressed codewords ... The CsiNet encoder is essentially a deep CNN [Convolutional Neural Network; i.e., prediction algorithm].  ¶ [Section 5.4.1, “CsiNet model”, “CsiNet encoder”, Page 100-101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva-Fehrenbach to include the features as taught by NPL-1 above in order to reduce feedback overhead. (NPL-1, ¶ [Section 5.4, Page 99]).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala-Chavva in view of Cha et.al. (US Patent Application Publication, 20210167920, hereinafter, “Cha”).
Regarding claim 6, Annavajjala-Chavva discloses on the features with respect to claim 3 as outlined above.
Annavajjala further teaches:
wherein the second time-frequency resources are configured to carry a data transmission on a physical downlink shared channel (PDSCH) (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during ... physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH) ... Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated).  Fig. 9C and ¶ [0062]).
Annavajjala-Chavva does not explicitly teach:
wherein the CSI-RS resource configuration includes a shadow CSI-RS resource configuration for the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cha teaches:
wherein the CSI-RS resource configuration includes a shadow CSI-RS resource configuration for the second time-frequency resources corresponding to the second component carrier (Cha: The at least one aperiodic CSI-RS resource may be an aperiodic ZP [i.e., zero-power] CSI-RS resource.  ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Cha above in order to reduce signaling overhead. (Cha, ¶ [0019]).

Regarding claim 21, Annavajjala-Chavva discloses on the features with respect to claim 18 as outlined above.
Annavajjala further teaches:
wherein the second time-frequency resources are configured to carry a data transmission on a physical downlink shared channel (PDSCH) (Annavajjala: By way of illustration FIGS. 9A-9C illustrate sub-band allocations for a user during ... physical downlink shared channel (PDSCH)/physical downlink control channel (PDCCH) ... Useful bandwidth for transmission (either in the uplink or downlink) is illustrated in the horizontal axis; whereas time is illustrated in the vertical axis (one TTI is illustrated).  Fig. 9C and ¶ [0062]).
Annavajjala-Chavva does not explicitly teach:
wherein the CSI-RS resource configuration includes a shadow CSI-RS resource configuration for the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cha teaches:
wherein the CSI-RS resource configuration includes a shadow CSI-RS resource configuration for the second time-frequency resources corresponding to the second component carrier (Cha: The at least one aperiodic CSI-RS resource may be an aperiodic ZP [i.e., zero-power] CSI-RS resource.  ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Cha above in order to reduce signaling overhead. (Cha, ¶ [0019]).

Claims 7, 14, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala-Chavva in view of Cirik et.al. (US Patent Application Publication, 20190357292, hereinafter, “Cirik”).
Regarding claim 7, Annavajjala-Chavva discloses on the features with respect to claim 3 as outlined above.
Annavajjala-Chavva does not explicitly teach:
wherein the CSI-RS resource configuration includes a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cirik teaches:
wherein the CSI-RS resource configuration includes a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier (Cirik: The wireless device 3302 may receive the one or more messages ... comprise configuration parameters of a cell 3306. ... The configuration parameters may comprise BWP configuration parameters for one or more BWPs. The one or more BWPs may comprise a first BWP, a second BWP, a third BWP. ... A second set of BWP-specific RS resource configurations for the second BWP may comprise one or more second RSs (e.g., CSI-RS and/or SS blocks) associated with the second BWP.  Fig. 33 and ¶ [0513]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Cirik above in order to provide improved failure event detection and/or recovery with reduced power consumption and/or increased accuracy. (Cirik, ¶ [0004]).

Regarding claim 14, Annavajjala-Chavva discloses on the features with respect to claim 11 as outlined above.
Annavajjala-Chavva does not explicitly teach:
wherein the CSI-RS resource configuration includes: 
a shadow CSI-RS resource configuration for the second time-frequency resources corresponding to the second component carrier; or
a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cirik teaches:
wherein the CSI-RS resource configuration includes: 
a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier (Cirik: The wireless device 3302 may receive the one or more messages ... comprise configuration parameters of a cell 3306. ... The configuration parameters may comprise BWP configuration parameters for one or more BWPs. The one or more BWPs may comprise a first BWP, a second BWP, a third BWP. ... A second set of BWP-specific RS resource configurations for the second BWP may comprise one or more second RSs (e.g., CSI-RS and/or SS blocks) associated with the second BWP.  Fig. 33 and ¶ [0513]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Cirik above in order to provide improved failure event detection and/or recovery with reduced power consumption and/or increased accuracy. (Cirik, ¶ [0004]).

Regarding claim 22, Annavajjala-Chavva discloses on the features with respect to claim 18 as outlined above.
Annavajjala-Chavva does not explicitly teach:
wherein the CSI-RS resource configuration includes a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cirik teaches:
wherein the CSI-RS resource configuration includes a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier (Cirik: The wireless device 3302 may receive the one or more messages ... comprise configuration parameters of a cell 3306. ... The configuration parameters may comprise BWP configuration parameters for one or more BWPs. The one or more BWPs may comprise a first BWP, a second BWP, a third BWP. ... A second set of BWP-specific RS resource configurations for the second BWP may comprise one or more second RSs (e.g., CSI-RS and/or SS blocks) associated with the second BWP.  Fig. 33 and ¶ [0513]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Cirik above in order to provide improved failure event detection and/or recovery with reduced power consumption and/or increased accuracy. (Cirik, ¶ [0004]).

Regarding claim 29, Annavajjala-Chavva discloses on the features with respect to claim 26 as outlined above.
Annavajjala-Chavva does not explicitly teach:
wherein the CSI-RS resource configuration includes: 
a shadow CSI-RS resource configuration for the second time-frequency resources corresponding to the second component carrier; or
a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier. 
However, in the same field of endeavor, Cirik teaches:
wherein the CSI-RS resource configuration includes: 
a resource configuration for a mirrored bandwidth part (BWP) associated with the second time-frequency resources corresponding to the second component carrier (Cirik: The wireless device 3302 may receive the one or more messages ... comprise configuration parameters of a cell 3306. ... The configuration parameters may comprise BWP configuration parameters for one or more BWPs. The one or more BWPs may comprise a first BWP, a second BWP, a third BWP. ... A second set of BWP-specific RS resource configurations for the second BWP may comprise one or more second RSs (e.g., CSI-RS and/or SS blocks) associated with the second BWP.  Fig. 33 and ¶ [0513]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala-Chavva to include the features as taught by Cirik above in order to provide improved failure event detection and/or recovery with reduced power consumption and/or increased accuracy. (Cirik, ¶ [0004]).

Claims 8-9, 15, 23-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Annavajjala (US Patent Application Publication, 20150312008, hereinafter, “Annavajjala”) in view of Yi et.al. (US Patent Application Publication, 20200359362, hereinafter, “Yi”).
Regarding claim 8, Annavajjala discloses on the features with respect to claim 1 as outlined above.
Annavajjala does not explicitly teach:
wherein the CSI report is generated and sent to the base station on at least one of: 
an aperiodic basis.
However, in the same field of endeavor, Yi teaches:
wherein the CSI report is generated and sent to the base station on at least one of: 
an aperiodic basis (Yi: For aperiodic CSI report or one-shot CSI report, to allow possible frequency retuning to better frequency for frequency selective scheduling, frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]).
The rationale and motivation for adding this teaching of Yi is the same as the rationale and motivation for Claim 1.  

Regarding claim 9, Annavajjala discloses on the features with respect to claim 1 as outlined above.
Annavajjala does not explicitly teach:
third time-frequency resources corresponding to the first component carrier.
However, in the same field of endeavor, Yi teaches:
third time-frequency resources corresponding to the first component carrier (Yi: For aperiodic CSI report or one-shot CSI report, to allow possible frequency retuning to better frequency for frequency selective scheduling, frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Annavajjala above in order to enable UE power saving and efficient resource management. (Yi, ¶ [0009]).

Regarding claim 15, Annavajjala discloses on the features with respect to claim 10 as outlined above.
Annavajjala does not explicitly teach:
the CSI report is generated and sent to the base station on at least one of a periodic basis, a semi-persistent basis, or an aperiodic basis; and
the CSI report is sent via: 
third time-frequency resources corresponding to the first component carrier.
However, in the same field of endeavor, Yi teaches:
the CSI report is generated and sent to the base station on at least one of a periodic basis, a semi-persistent basis, or an aperiodic basis (Yi: For aperiodic CSI report or one-shot CSI report, to allow possible frequency retuning to better frequency for frequency selective scheduling, frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]); and
the CSI report is sent via: 
third time-frequency resources corresponding to the first component carrier (Yi: ... frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Annavajjala above in order to enable UE power saving and efficient resource management. (Yi, ¶ [0009]).

Regarding claim 23, Annavajjala discloses on the features with respect to claim 16 as outlined above.
Annavajjala does not explicitly teach:
wherein the CSI report is received from the device on at least one of: 
an aperiodic basis.
However, in the same field of endeavor, Yi teaches:
wherein the CSI report is received from the device on at least one of: 
an aperiodic basis (Yi: For aperiodic CSI report or one-shot CSI report, to allow possible frequency retuning to better frequency for frequency selective scheduling, frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Annavajjala above in order to enable UE power saving and efficient resource management. (Yi, ¶ [0009]).

Regarding claim 24, Annavajjala discloses on the features with respect to claim 16 as outlined above.
Annavajjala does not explicitly teach:
third time-frequency resources corresponding to the first component carrier.
However, in the same field of endeavor, Yi teaches:
third time-frequency resources corresponding to the first component carrier (Yi: For aperiodic CSI report or one-shot CSI report, to allow possible frequency retuning to better frequency for frequency selective scheduling, frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Annavajjala above in order to enable UE power saving and efficient resource management. (Yi, ¶ [0009]).

Regarding claim 30, Annavajjala discloses on the features with respect to claim 25 as outlined above.
Annavajjala does not explicitly teach:
the CSI report is received from the device on at least one of a periodic basis, a semi-persistent basis, or an aperiodic basis; and
the CSI report is received via: 
third time-frequency resources corresponding to the first component carrier.
However, in the same field of endeavor, Yi teaches:
the CSI report is received from the device on at least one of a periodic basis, a semi-persistent basis, or an aperiodic basis (Yi: For aperiodic CSI report or one-shot CSI report, to allow possible frequency retuning to better frequency for frequency selective scheduling, frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]); and
the CSI report is received via: 
third time-frequency resources corresponding to the first component carrier (Yi: ... frequency location of CSI measurement may be indicated. If this is configured, necessary frequency retuning gap should be supported.  ¶ [0314]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Annavajjala to include the features as taught by Annavajjala above in order to enable UE power saving and efficient resource management. (Yi, ¶ [0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416